 Case 1:20-cv-01793-RGA Document 32 Filed 02/09/21 Page 1 of 2 PageID #: 716




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

CAROLENG INVESTMENTS LIMITED, :
                              :
               Plaintiff,     :
                              :
          v.                  :                        Civil Action No. 20-1793-RGA
                              :
BLUESTONE RESOURCES, INC.,    :
                              :
               Defendant.     :



                                    MEMORANDUM ORDER


       This is a case in which one party wants me to enforce an arbitration award for about

$10,000,000 ($4,518,437 for breach of one contractual provision, $2,075,228 for breach of a

second contractual provision, legal fees and costs of $1,592,558.56, arbitration costs of $222500,

and pre-award interest of $1,723,796.64) and other economic relief against another party. The

arbitration award is about 98 pages long. (D.I. 5-1). The parties have agreed to seal the

arbitration award one hundred percent. (See D.I. 5-1; D.I. 13). The arbitration award “may be

published in its entirety no less than two years after the date” the parties are notified of the

award.” (D.I. 1, ¶ 5). The parties have not agreed to the earlier publication.

       While there may have been a basis to file the award under seal at the time of filing, as

Respondent had not then had an opportunity to consider the issue, it is clearly incorrect to keep it

under seal just as a matter of inertia. Therefore, the motion for leave to file under seal (D.I. 28)

is DENIED, the award (D.I. 5-1) is UNSEALED, and the petition and briefs (D.I. 2, 3, 15, 25,

29) are UNSEALED. The parties are given one week to show cause why all the other sealed




                                             Page 1 of 2
 Case 1:20-cv-01793-RGA Document 32 Filed 02/09/21 Page 2 of 2 PageID #: 717




parts of the record should not also be unsealed.

       IT IS SO ORDERED this 9th day of February 2021.



                                                     _/s/ Richard G. Andrews___
                                                     United States District Judge




                                            Page 2 of 2
